IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 :   No. 307 WAL 2020
                                               :
                     Respondent                :
                                               :   Petition for Allowance of Appeal
                                               :   from the Unpublished
              v.                               :   Memorandum and Order of the
                                               :   Superior Court at No. 918 WDA
                                               :   2019 entered on September 10,
 TRUTH SHYDEE WILSON,                          :   2020, affirming the Judgment of
                                               :   Sentence of the Allegheny County
                     Petitioner                :   Court of Common Pleas at No. CP-
                                               :   02-CR-0004689-2018 entered on
                                                   May 22, 2019


                                       ORDER



PER CURIAM

      AND NOW, this 1st day of February, 2022, the Petition for Allowance of Appeal is

GRANTED, the order of the Superior Court is VACATED, and the case is REMANDED

to the Superior Court for consideration in light of Commonwealth v. Raboin, 258 A.3d 412

(Pa. 2021). The Superior Court is further directed to address whether the forensic

interview was admissible under the tender years exception to the hearsay rule.